IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gerald S. Lepre, Jr.                      :
                                          :
            v.                            : No. 903 C.D. 2018
                                          :
US Bancorp d/b/a US Bank                  :
and Corporate Trust Services;             :
Gerald S. Lepre, Sr.; and Christine       :
Lepre-Lukus                               :
                                          :
            v.                            :
                                          :
Pennsylvania Department of Treasury       :
Bureau of Unclaimed Funds                 :
                                          :
Appeal of: Gerald S. Lepre, Jr.           :


                                      ORDER

             NOW, March 28, 2019, having considered appellant’s application for

reconsideration/reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge